EXHIBIT 10.2
NINTH MODIFICATION AGREEMENT
(Extension)
THIS NINTH MODIFICATION AGREEMENT (this “Agreement”), effective as of the 30th
day of September 2010, is by and between UNITED BANK, a Virginia banking
corporation (the “Bank”); and VERSAR, INC. a Delaware corporation, GEOMET
TECHNOLOGIES, LLC, a Maryland limited liability company, VERSAR GLOBAL
SOLUTIONS, INC., a Virginia corporation, VEC CORP., a Pennsylvania corporation
and successor to Versar Environmental Company, Inc., VERSAR INTERNATIONAL, INC.,
a Delaware corporation, formerly known as VIAP, Inc., and ADVENT ENVIRONMENTAL,
INC., a Kentucky corporation (individually and collectively, the “Borrower”).
WITNESSETH THAT:
WHEREAS, the Bank is the owner and holder of that certain Revolving Commercial
Note dated September 26, 2003, in the original principal amount of Five Million
and No/100 Dollars ($5,000,000.00), made by the Borrower payable to the order of
the Bank and bearing interest and being payable in accordance with the terms and
conditions therein set forth (as modified by the modification agreements
described in the next following Recital, the “Note”); and
WHEREAS, the Note is issued pursuant to the terms of a certain Loan and Security
Agreement dated September 26, 2003, between the Borrower and the Bank (as
modified in accordance with that certain First Modification Agreement dated as
of May 12, 2004, that certain Third Modification Agreement dated as of
November 30, 2005 (a second modification having been drafted but never executed
and delivered), that certain Fourth Modification Agreement dated as of
September 28, 2006, as increased to Seven Million Five Hundred Thousand and
No/100 Dollars (7,500,000.00) pursuant to that certain Fifth Modification
Agreement dated as of September 24, 2007, that certain Sixth Modification
Agreement dated September 30, 2009, that certain Seventh Modification Agreement
dated January 5, 2010, and as increased to Ten Million and No/100 Dollars
($10,000,000.00) pursuant to that certain Eighth Modification Agreement dated
March 17, 2010, and as otherwise amended, extended, increased, replaced and
supplemented from time to time, the “Loan Agreement”);
WHEREAS, the Borrower has requested that the Bank extend the maturity date of
the Note, and the Bank has consented to such request subject to the execution of
this Agreement and the satisfaction of the conditions specified herein.
NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1. Definitions. All capitalized terms used in this Agreement will have the
respective meanings assigned thereto in the Loan Agreement unless otherwise
defined in this Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Amendments to Note and Loan Agreement. From and after the effective date of
this Agreement, the Loan Agreement and Loan Documents are hereby amended as
follows:
(a) Extension of Maturity Date of Note. The maturity date of the Note is hereby
extended to September 25, 2011. The definition of “Date of Maturity” in the Note
and the Loan Agreement is hereby changed to “September 25, 2011”.
(b) Change to Interest Rate. From and after the effective date hereof interest
on the unpaid principal balance of the Note shall accrue at a rate per annum
equal at all times to the Prime Rate (as defined in the Note) minus one-half of
one percent (0.50%); provided, however, at no time shall the interest rate on
the Note be less than four and one-half percent (4.5%) per annum.
3. Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Bank that:
(a) It has the power and authority to enter into and to perform this Agreement,
to execute and deliver all documents relating to this Agreement, and to incur
the obligations provided for in this Agreement, all of which have been duly
authorized and approved in accordance with the Borrower’s organizational
documents
(b) This Agreement, together with all documents executed pursuant hereto, shall
constitute when executed the valid and legally binding obligations of the
Borrower and all guarantors, if any, as the case may be, in accordance with
their respective terms;
(c) Except with respect to events or circumstances occurring subsequent to the
date thereof and known to the Bank, all representations and warranties made in
the Loan Agreement are true and correct as of the date hereof, with the same
force and effect as if all representations and warranties were fully set forth
herein;
(d) The Borrower’s obligations under the Loan Documents remain valid and
enforceable obligations;
(e) As of the date hereof, the Borrower has no offsets or defenses against the
payment of any of the Obligations and no claims against the Bank; and
(f) As of the date hereof, no Default exists.
4. Waiver of Claims. As a specific inducement to the Bank without which the
Borrower acknowledges the Bank would not enter into this Agreement and the other
documents executed in connection herewith, the Borrower hereby waives any and
all claims that it may have against the Bank, as of the date hereof, arising out
of or relating to the Loan Agreement or any Loan Document whether sounding in
contract, tort or any other basis.
5. Loan Documents. The other “Loan Documents”, as defined in the Note, are
hereby modified to the extent necessary to carry out the purposes of this
Agreement.
6. Outstanding Balance. The Borrower hereby acknowledges and agrees that, as of
the effective date hereof, the unpaid principal balance of the Note is Zero
Dollars ($0.00) and that there are no set-offs or defenses against the Note, the
Loan Agreement, or the other Loan Documents.

 

2



--------------------------------------------------------------------------------



 



7. No Impairment. This Agreement shall become a part of the Loan Agreement by
reference and nothing herein contained shall impair the security now held for
the Obligations, nor waive, annul, vary or affect any provision, condition,
covenant or agreement contained in the Loan Agreement except as herein amended,
nor affect or impair any rights, powers or remedies under the Loan Agreement as
hereby amended. Furthermore, the Bank does hereby reserve all rights and
remedies it may have as against all parties who may be or may hereafter become
primarily or secondarily liable for the repayment of the Obligations.
8. No Novation. The parties to this Agreement do not intend that this Agreement
be construed as a novation of the Note, the Loan Agreement, or any of the other
Loan Documents.
9. Ratification. Except as hereby expressly modified, the Note and Loan
Agreement shall otherwise be unchanged, shall remain in full force and effect,
and are hereby expressly approved, ratified and confirmed. A legend shall be
placed on the face of the Note indicating that its terms have been modified
hereby, and the original of this Agreement shall be affixed to the original of
the Note.
10. Applicable Law; Binding Effect. This Agreement shall be governed in all
respects by the laws of the Commonwealth of Virginia and shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, personal representatives, successors and assigns.
11. Counterparts; Telecopied Signatures. This Agreement may be executed in any
number of counterparts and by different parties to this Agreement on separate
counterparts, each of which, when so executed, shall be deemed an original but
all such counterparts shall constitute one and the same instrument. Any
signature delivered by a party by facsimile transmission shall be deemed to be
an original signature to this Agreement.
[Signatures Appear on the Following Pages]

 

3



--------------------------------------------------------------------------------



 



WITNESS the following signatures and seals.

                      UNITED BANK   [SEAL]    
 
                    By:   /s/ E. Allen Schirmer                  
 
      E. Allen Schirmer        
 
      Senior Vice President        

 

4



--------------------------------------------------------------------------------



 



                          VERSAR, INC.   [SEAL]    
 
                        By:   /s/ Lawrence W. Sinnott                  
 
      Name:   Lawrence W. Sinnott        
 
      Title:   EVP and CFO        
 
                        GEOMET TECHNOLOGIES, LLC   [SEAL]    
 
                        By:   /s/ Lawrence W. Sinnott                  
 
      Name:   Lawrence W. Sinnott        
 
      Title:   V.P.        
 
                        VERSAR GLOBAL SOLUTIONS, INC.   [SEAL]    
 
                        By:   /s/ Lawrence W. Sinnott                  
 
      Name:   Lawrence W. Sinnott        
 
      Title:   V.P.        
 
                        VEC CORP.   [SEAL]    
 
                        By:   /s/ Lawrence W. Sinnott                  
 
      Name:   Lawrence W. Sinnott        
 
      Title:   V.P.        
 
                        VERSAR INTERNATIONAL, INC.   [SEAL]    
 
                        By:   /s/ Lawrence W. Sinnott                  
 
      Name:   Lawrence W. Sinnott        
 
      Title:   V.P.        
 
                        ADVENT ENVIRONMENTAL, INC.   [SEAL]    
 
                        By:   /s/ Lawrence W. Sinnott                  
 
      Name:   Lawrence W. Sinnott        
 
      Title:   V.P.        

 

5